This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 HECTOR TORRES,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 33,504

 5   STATE OF NEW MEXICO,
 6   MICHAEL E. VIGIL, District Judge,
 7   LLOYD DRAGER, Assistant Attorney
 8   General NEW MEXICO CORRECTIONS ,

 9          Respondent-Appellees.

10 APPEAL FROM THE SANTA FE COUNTY DISTRICT COURT
11 Francis J. Matthew, District Judge

12 Hector Torres
13 Albuquerque, NM

14 Pro Se Appellant

15 Gary K. King, Attorney General
16 Santa Fe, NM

17 for Appellees

18                                 MEMORANDUM OPINION

19 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              M. MONICA ZAMORA, Judge


8 WE CONCUR:



 9 _________________________________
10 RODERICK KENNEDY, Chief Judge



11 _________________________________
12 LINDA M. VANZI, Judge




                                           2